                   Case 20-10953-LSS        Doc 119       Filed 09/03/20       Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                  Chapter 11

    SureFunding, LLC,                                       Case No. 20-10953 (LSS)

                     Debtor.                                Re: D.I. 114



                                NOTEHOLDERS’ STATUS REPORT

             Noteholders1 hereby file this Status Report pursuant to this Court’s Supplemental Order

Pursuant to 11 U.S.C. § 305(a)(1) Suspending all Proceedings in the Chapter 11 Case [D.I 114]

(the “Supplemental Order”) and state as follows in support thereof:

             1.     Pursuant to the Supplemental Order, this Court modified the automatic stay

imposed by 11 U.S.C. § 362 to permit Judge Denton to consider, rule upon and enter a further

Receivership Order. As detailed below, the further order was entered and becomes effective on

September 4, 2020. Accordingly, Noteholders request that this Court further lift the automatic

stay imposed by 11 U.S.C. § 362 to permit the receivership to proceed in all respects pursuant to



1
  The “Noteholders” are Brett Hatton, an individual; Earl Coronel, an individual; Autumn Wind Global
Multi-Strategies Fund, LP, a Delaware Limited Partnership; Damon Gersh, an individual; Jason Eckenroth,
an individual; Sherri R. Sands, as trustee of the Sherri R. Sands Revocable Trust, a Florida Trust; Glickfield
Capital Management, LLC fbo M. Glickfield Dynasty Trust, a Maryland Trust; Glickfield Capital
Management, LLC fbo Cheryl Newmark, a Maryland Trust; Glickfield Capital Management, LLC fbo
Marla Schram, a Maryland Trust; Carrickfergus Investments Limited, a British Virgin Islands Company;
Stephane Carnot, as Trustee of the Carnot Family Trust, a District of Columbia Trust; Dorsey and Whitney
Trust Co., LLC, as Trustee of the Dylan Taylor 2011 Grantor Trust, a South Dakota Trust; Eseco, LLC, a
Michigan Limited Liability Company; Sequris Group, LLC, a Michigan Limited Liability Company;
Matthew Briggs, as Trustee of the Briggs Management Trust; Michael Rubenstein, an individual; June
Farmer, an individual; Thomas Carl Myers, an individual; Richard L. Rogers, an individual; Neal J.
Glickfield, as Trustee of the Neal J. Glickfield 2018 Trust, a Maryland Trust; Lineage, LLC, a Virginia
Limited Liability Company; Charles B. Chokel, as Trustee of the Charles B. Chokel Trust u/a 4/21/92, a
New Hampshire Trust; Brian Gray, an individual; HFJ Investments I, LLC, a Texas Limited Liability
Company; Patricia B. Jones, as Trustee of the Patricia B. Jones Revocable Trust, a Maryland Trust; John
B. Shaw as Trustee of the John B. Shaw 2012 Family Grantor Trust; and 1086 LLC, a Maryland Limited
Liability Company.

                                                      1

123796968
                Case 20-10953-LSS        Doc 119    Filed 09/03/20     Page 2 of 3




the Receivership Orders (as defined below) and hold this bankruptcy case in abeyance until the

Appeal (as defined below) is resolved.

       2.       On August 6, 2020, Judge Denton entered an Order Clarifying Governance of the

Receivership of SureFunding, LLC, a copy of which is attached hereto as Exhibit A (the “Second

Receivership Order” and together with Judge Denton’s original order appointing a receiver, the

“Receivership Orders”). The Second Receivership Order provides that all noteholders shall

receive notice of, and have a say in, the receivership action. See, e.g., 3:15-18 (defining

“Noteholders”); 6:22-28; 10:21-27; 12:27-28;

       3.       Judge Denton stayed the effectiveness of the Receivership Orders until September

5, 2020 pursuant to that certain Order Granting in Part Defendant SureFunding, LLC’s Motion for

Stay Pending Appeal Pursuant to NRCP 62(C) and Denying Motion for Reconsideration of the

Form of Order Denying Superseding Motion to Vacate, Alter, Or Amend Order Granting Motion

for Appointment of Receiver and Request for Evidentiary Hearing and Joinder Thereto, a copy of

which is attached hereto as Exhibit B.

       4.       On August 17, 2020, Debtor filed an appeal of the Receivership Orders with the

Supreme Court of Nevada (the “Appeal”) and a motion seeking to expedite the Appeal and grant

a further stay of the Second Receivership Order.

       5.       On September 3, 2020, the Supreme Court of Nevada entered an order denying

Debtor’s request for a further stay of the Receivership Orders, a copy of which is attached hereto

as Exhibit C.

       6.       Judge Denton’s stay of the effectiveness of the Receivership Orders will expire on

September 4, 2020.




                                                2

123796968
              Case 20-10953-LSS        Doc 119     Filed 09/03/20    Page 3 of 3




       7.     Accordingly, Noteholders request that this Court further lift the automatic stay

imposed by 11 U.S.C. § 362 to permit the receivership to proceed in all respects pursuant to the

Receivership Orders and hold this bankruptcy case in abeyance until the Appeal is resolved.




 Dated: September 3, 2020                          BLANK ROME LLP
 Wilmington, Delaware
                                                   By: /s/ Stanley B. Tarr
                                                   Victoria A. Guilfoyle (No. 5183)
                                                   Stanley B. Tarr (No. 5535)
                                                   1201 N. Market Street, Suite 800
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 425-6400
                                                   Facsimile: (302) 425-6464
                                                   Email: guilfoyle@blankrome.com
                                                           tarr@blankrome.com
                                                   -and-
                                                   Kenneth J. Ottaviano (admitted pro hac vice)
                                                   William J. Dorsey (admitted pro hac vice)
                                                   Paige B. Tinkham (admitted pro hac vice)
                                                   444 West Lake Street, Suite 1650
                                                   Tel: (312) 776-2600
                                                   Fax: (312) 776-2601
                                                   Email: kottaviano@blankrome.com
                                                          wdorsey@blankrome.com
                                                          ptinkham@blankrome.com

                                                   Attorneys for Noteholders




                                               3

123796968
